Dear Ms. Moore:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.
The facts related in your letter indicate a motion to recall subpoenas issued by board counsel has been filed with the Louisiana State Board of Cosmetology.  The motion cites LSA-R.S.37:541(A)(4) as the basis for its claims that board counsel is not authorized to compel production of documents or appearance of individuals during the course of administrative hearings to be conducted by the Louisiana State Board of Cosmetology. Verbally, you relate nothing has yet been filed with the district court concerning this matter.  You also relate that board action be resolution reflected in the minutes of the meeting directed counsel, as agent for the board, to issue the subpoenas.
LSA-R.S. 37:541(A)(4) provides, in part:
     ". . . At the direction of the board, the chairman or the vice chairman may sign and issue subpoenas and may administer oaths to witnesses."
Further, LSA-R.S. 37:547 provides:
     "When any person fails to comply with an order or subpoena issued by the board or any of its members, or its executive director or agents, or when any witness refuses to testify to any matter regarding which he may be lawfully interrogated, the district judge of the parish in which the person or witness resides shall, on the application of a member of the board or its secretary or agent, compel obedience by attachment proceedings as for contempt, as in other cases."  (Emphasis added).
The board alone is authorized to issue the subpoenas. However, the statutory scheme contemplates that the board may act through its agent to accomplish issuance of these subpoenas. This office is of the opinion that counsel for the board may issue subpoenas for the board where the board directs counsel to act on its behalf.
We trust the foregoing sufficiently responds to your request.  Should you have further inquiries, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0124E